DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 41 and 51 are objected to because of the following informalities:  
Claim 41 recites “an electric rotating machine” and “a stator,” which has already been claimed in claim 39.  
Claim 51 lacks an ending period.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 41 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 39 already recites “a stator for an electric .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 27, 38-42 are rejected under 35 U.S.C. 103 as being unpatentable over Blum et al. (US 2018/0323685) in view of Kuemmlee (WO 2018/050331 A1; US 2019/0229594 used as direct English translation).
	Regarding claim 27, Blum teaches a winding head arrangement (18, 20, 24) for an electric rotating machine, comprising: 
a base body (24) including an electrically conductive material (aluminum) having an electrically insulating coating (18, 20); and 
a plurality of conductors (16) made from a first metal material (copper) and connected to the base body (24) via the electrically insulating coating (18, 20).

    PNG
    media_image1.png
    315
    427
    media_image1.png
    Greyscale

Blum fails to teach a plurality of conductors made by a first additive production method.


    PNG
    media_image2.png
    392
    504
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Blum to incorporate Kuemmlee to teach a plurality of conductors made by a first additive production method, for the advantages of enabling more complex and compact structures.
Regarding claim 38/27, Blum in view of Kuemmlee was discussed above in claim 27. Blum further teaches wherein the plurality of conductors (16) are mechanically connected to the base body (24) in a thermally stable manner (the base body 24 is connected to the conductors 16 to transfer heat away from the conductors [0041]).

Regarding claim 39, Blum teaches a stator (12) for an electric rotating machine (2), said stator (12) comprising: 

a winding head arrangement (18, 20, 24) arranged at an axial end of the magnetic field guiding stator element (core), said winding head arrangement (18, 20, 24) comprising a base body (24) including an electrically conductive material (aluminum) having an electrically insulating coating (18, 20), and a plurality of conductors (16) made from a first metal material (copper) and connected to the base body (24) via the electrically insulating coating (18, 20).
Blum fails to teach a plurality of conductors made through a first additive production method.
Kuemmlee teaches a plurality of conductors (26) made through a first additive production method ([0034]).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Blum to incorporate Kuemmlee to teach a plurality of conductors made through a first additive production method, for the advantages of enabling more complex and compact structures.
Regarding claim 40/39, Blum in view of Kuemmlee was discussed above in claim 39. Kuemmlee further teaches comprising coil rods (20) arranged at least in part extending in the magnetic field guiding stator element (16) and connected to the conductors (26) of the winding head arrangement (24), said conductors (26) being arranged essentially perpendicular to the coil rods (20; FIG 3).
Regarding claim 41/39, Blum in view of Kuemmlee was discussed above in claim 39. Blum further teaches an electric rotating machine (2), comprising a stator (12) as set forth in claim 39.

Regarding claim 42, Blum teaches a method for producing a winding head arrangement (18, 20, 24) for an electric rotating machine (2), said method comprising: 
coating an electrically conductive material (aluminum) at least in part with an electrically insulating coating (18, 20) to produce a base body (24); and 
connecting a plurality of conductors (16) made from a first metal material (copper) to the base body (24).
Blum fails to teach connecting a plurality of conductors to the base body by applying the conductors to the electrically insulating coating by a first additive production method.
Kuemmlee teaches connecting a plurality of conductors (26) to the base body (24) by applying the conductors (26) to the electrically insulating coating (28) by a first additive production method ([0034]).

Claims 30 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Blum et al. (US 2018/0323685) in view of Kuemmlee (WO 2018/050331 A1; US 2019/0229594 used as direct English translation) as applied to claims 27 and 42 respectively above, and further in view of Leonardi et al. (US 2002/0182411).
Regarding claim 30/27, Blum in view of Kuemmlee was discussed above in claim 27. Blum in view of Kuemmlee fails to teach wherein the conductors are sprayed onto the electrically insulating coating by a thermal spraying method, in particular by cold gas spraying.

It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Blum in view of Kuemmlee to incorporate Leonardi to teach wherein the conductors are sprayed onto the electrically insulating coating by a thermal spraying method, in particular by cold gas spraying, for the advantages of reducing formation of unwanted oxides and enables the precise build-up of material in to a final desired shape.

Regarding claim 45/42, Blum in view of Kuemmlee was discussed above in claim 27. Blum in view of Kuemmlee fails to teach wherein the conductors are sprayed onto the electrically insulating coating by a first thermal spraying method, in particular by cold gas spraying.
Leonardi teaches wherein the conductors are sprayed onto the electrically insulating coating by a first thermal spraying method, in particular by cold gas spraying ([0040]).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Blum in view of Kuemmlee to incorporate Leonardi to teach wherein the conductors are sprayed onto the electrically insulating coating by a first thermal spraying method, in particular by cold gas spraying, for the advantages of reducing formation of unwanted oxides and enables the precise build-up of material in to a final desired shape.

Allowable Subject Matter
Claims 28-29, 31-37, 43-44 and 46-51 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 28/27, the specific limitation of “wherein the electrically insulating coating (35) is produced by anodization of a second metal material” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record. 

Regarding claim 29/27, the specific limitation of “said electrically insulating coating (35) of the base body (26, 28) being produced by anodization of the second metal material” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record. 

Regarding claim 31/27, the specific limitation of “wherein the electrically insulating coating (35) has an essentially constant thickness in a range of 150 µm to 1000µm” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record. 

Regarding claim 32/27, the specific limitation of “wherein the conductors (30) have an electrically insulating conductor coating (42) that is produced by anodization” in 
Claim 33 is allowable for depending upon claim 32.

	Regarding claim 34/27, the specific limitation of “wherein the conductors (30) are each connected to the electrically insulating coating (35) via an intermediate layer (36)” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record. 
	Claims 35-37 are allowable for depending upon claim 34.

	Regarding claim 43/42, the specific limitation of “producing the electrically insulating coating (35) by anodization of a second metal material” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record. 

	Regarding claim 44/42, the specific limitation of “the electrically insulating coating (35) being produced by anodization of the second metal material” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record. 
	
	Regarding claim 46/42, the specific limitation of “insulating the conductors (30) by an electrically insulating conductor coating (42) that is produced by anodization” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record. 
	


	Regarding claim 48/42, the specific limitation of “wherein the conductors (30) are each connected to the electrically insulating coating (35) via an intermediate layer (36)” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record. 
	Claims 49-51 are allowable for depending upon claim 48.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINKI CHANG whose telephone number is (571)270-0521. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571)272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MINKI CHANG/Examiner, Art Unit 2834     

/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834